PER CURIAM.
This is an application to appeal from the refusal of a writ of habeas corpus. Petitioner is confined in the Maryland House of Correction for a period of three years. He claims that he was convicted for a crime that he did not commit. He says he was convicted on a chain of circumstances all tending, when connected, together, to establish an illogical inference or conclusion that such facts do exist, and that there was no direct evidence in the case; that one of the witnesses against him told two conflicting stories.
The question of guilt or innocence and credibility and weight of the evidence cannot be tried on habeas corpus. Rountree v. Wright, 189 Md. 292, 55 A. 2d 847.

Application denied, without costs.